DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
Response to Arguments
The claim objection to claim 1 is withdrawn in view of Applicant’s amendments. The 35 U.S.C. 112(a) rejections are withdrawn in view of Applicant’s amendments. The 35 U.S.C. 112(b) rejection is withdrawn in view of Applicant’s amendments.
The Obvious-type Double Patenting rejection is maintained as Applicant did not substantively traverse it.
Applicant traverses the rejections over Xia (2009/0282948) by arguing that the nanostructure of Xia is a nanoparticle and not a polyhedral nanocage of high purity. Applicant’s reliance on Example 9 of Xia to argue that Xia does not teach hollow nanostructures is misplaced. First, Example 9 is merely one embodiment of Xia, and it is directed to making nanotubes (not nanoparticles as alleged by Applicant). The statement in Xia that complete dealloying leads to collapse into nanoparticles does not appear to be a desired outcome in Xia, but merely a description of what could happen if the process is carried out improperly. The discussion of this example has no relevance to the rejection at issue, because Xia as a whole is expressly directed to making hollow nanostructures (see ¶ 39), not simple nanoparticles.
Applicant’s high purity argument is also not persuasive. Even if Xia taught away from a pure gold nanocage, a pure gold nanocage is not claimed; claim 1 is not even directed to a gold nanocage. Even generalizing Applicant’s argument to apply to nanocages of any element, claim 1 merely recites “depositing Ru, Rh, Ag, Re, Ir or Pt metal atoms” for producing the nanocage. The claim therefore includes depositing different elements to form the material of the nanocage (e.g., 25% Ru, 25% Rh, 25% Ag, 25% Pt), thus destroying any possible presumption of inherency for high purity in the claimed product. Furthermore, Applicant’s own claims do not even recognize a high purity gold nanocage (see, e.g., claim 7 requiring 60%-75% at. Au). Applicant has identified no basis to attribute a high purity nanocage to the particular process used that would overcome the rejection of Xia: the process does not require it and the claimed invention does not require it. Accordingly, the rejection is maintained.
The 35 U.S.C. 103 rejection over Lu is withdrawn in view of Applicant’s amendments.
Applicant traverses the rejections over Qin (2016/0082418) by arguing that Qin does not teach a hallow nanocube made from pure gold or any of the claimed elements. Applicant’s high purity argument is not persuasive. As previously stated, claim 1 is not even directed to a gold nanocage. Even generalizing Applicant’s argument to apply to nanocages of any element, claim 1 merely recites “depositing Ru, Rh, Ag, Re, Ir or Pt metal atoms” for producing the nanocage. The claim therefore includes depositing different elements to form the material of the nanocage (e.g., 25% Ru, 25% Rh, 25% Ag, 25% Pt), thus destroying any possible presumption of inherency for high purity in the claimed product. Furthermore, Applicant’s own claims do not even recognize a highly pure nanocage (see, e.g., claim 2 requiring at least 70% at. Pt, claim 7 requiring 60%-75% at. Au). Applicant has identified no basis to attribute a high purity nanocage to the particular process used that would overcome the rejection of Qin: the process does not require it and the claimed invention does not require it. The rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13-16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,835,955. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of Patent ‘955 are drawn to a Ru polyhedral nanocage having dimensions that overlap those recited in instant claims 1, 13-16 and 19-20, which are also directed to a Ru polyhedral nanocage. In addition, claim 2 of Patent ’955 and instant claim 15 are identical.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites that the metal atoms are Au atoms. However, claim 1, from which claim 7 depends, does not include Au in its list of metal atoms. Claim 7 therefore fails to further limit claim 1.
Claim 14 recites that the face thickness is about 1.5 nm or less. However, claim 1, from which claim 14 depends, recites a face thickness of about 0.5 nm to 5 nm. Claim 14 therefore fails to further limit claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xia et al. (US 2009/0282948), as evidenced by maelabs (“Platinum, Pt”) with respect to claim 13.
Regarding claims 1, 14 and 16, Xia teaches a hollow nanostructure (¶ 6). The nanostructure can be cubic, octahedron or tetrahedron (abstract, ¶ 52); each face corresponds to a facet, and in one example, Xia teaches a nano-cube with wall thickness of 1 nm (¶ 88). Xia also teaches the nanostructures can be nanocages (¶ 55). Xia teaches the hollow nanostructure may comprise silver and platinum (¶ 53, 99).
With respect to the limitation “wherein the polyhedral nanocage is produced by a process…” this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. The product by process limitation of claim 1 does not set forth any required physical features not taught by, or present in, the prior art, nor is it clear what features inherent to the claimed product would not be present in the prior art. Therefore, Xia is considered to anticipate claim 1.
Regarding claim 13, Xia teaches a hollow nano-cube with wall thickness of 1 nm (¶ 88). In event of a Pt wall, Pt has a lattice parameter of 0.407 nm (evidenced by maelabs “Platinum, Pt”). A thickness of 1 nm therefore corresponds to 2-3 atomic layers.
Regarding claim 15, Xia teaches the hollow nanostructures contain twin boundaries which form the boundaries of the facets (¶ 4).
Regarding claim 20, Xia teaches the hollow nanostructure having {100}, {110}, and {111} facets (¶ 8).
Claims 1, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (US 2016/0082418).
Regarding claim 1, Qin teaches a core-frame nanostructure having a frame (corresponding to the claimed facets) around a hollow area within the frame (¶ 10). The frame has a thickness of 0.6-5 nm (¶ 84) and comprises metal atoms such as Au, Pd, Pt, Ag or their combinations (¶ 85). The frame can also be solely a single metal such as Au, Pd or Pt (¶ 85).
With respect to the limitation “wherein the polyhedral nanocage is produced by a process…” this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. The product by process limitation of claim 1 does not set forth any required physical features not taught by, or present in, the prior art, nor is it clear what features inherent to the claimed product would not be present in the prior art. Therefore, Qin is considered to anticipate claim 1.
Regarding claim 13, Qin teaches the frame has a thickness of 3-6 atomic layers (¶ 84).
Regarding claim 14, Qin teaches the frame has a thickness of 0.6-1.2 nm (¶ 84).
Regarding claim 15, Qin teaches facets sharing twin planes (¶ 102).
Regarding claim 16, Qin teaches the frame can have a variety of shapes, including a cube, wire, octahedron, icosahedron, decahedron, etc. (¶ 85).
Regarding claim 20, Qin discloses that the facets include {100}, {110} and {111} (see ¶ 294).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2009/0282948), as applied to claim 1, further in view of Chen et al. (“Gold Nanocages: Engineering Their Structure for Biomedical Applications”) as evidenced by Jingyi et al. (“Facile Synthesis of Gold-Silver Nanocages with Controllable Pores on the Surface”) and Sargent-Welch (“Table of Periodic Properties of the Elements”).
Regarding claim 7, the limitations of claim 1 have been addressed above. Xia teaches silver nanostructures, which act as the template for the hollow gold nanostructures, have a size of 20-300 nm (¶ 51), and the resulting hollow nanostructures produced increase in size by about 20% (¶ 59), resulting in a size of 24-360 nm, which corresponds to the claimed edge length. This range overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Xia also teaches a hollow nano-cube with Au wall thickness of 1 nm (¶ 88). Xia does not expressly teach pores at each of the 8 corners of the cube, each pore having a triangular structure with an average edge length of about 3 to 10 nm.
Chen teaches a gold nanocube having triangular holes at the corners of a gold nanocube with edge lengths of 5 nm (Fig. 5; p. 2259, col. 1, ¶ 2). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the gold nanocubes of Xia to have triangular pores, as taught by Chen, because the control of the pore size allows for fine tuning absorption spectra of the Au nanocages, increasing their effectiveness for biomedical applications (p. 2259, col. 2, ¶ 1). Jingyi evidences that gold nanocubes produced with triangular pores at the corners contain about 60% Au (p. 14777, col. 1, ¶ 1), and Sargent-Welch evidences that Au inherently packs into the fcc structure.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2009/0282948), as applied to claim 1.
Regarding claim 19, the limitations of claim 1 have been addressed above. Xia teaches silver nanostructures, which act as the template for the hollow nanostructures, have a size of 20-300 nm (¶ 51), and the hollow nanostructures produced increase in size by about 20% (¶ 59), resulting in a size of 24-360 nm. This range overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 2-6, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2016/0082418), as applied to claim 1 and evidenced by maelabs (“Platinum, Pt”).
The limitations of claim 1 have been addressed above.
Regarding claim 2, Qin teaches the nano structure includes an icosahedral frame (¶ 85). The frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 1-10 atomic layers (¶ 84), which overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which inherently packs into the fcc structure (as evidenced by maelabs “Platinum, Pt”), leading one of ordinary skill in the art to presume that all, or substantially all, of the Pt is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. While Qin does not expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin.
Regarding claim 3, Qin teaches the nano structure includes an octahedral frame (¶ 85). The frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which inherently packs into the fcc structure (as evidenced by maelabs “Platinum, Pt”), leading one of ordinary skill in the art to presume that all, or substantially all, of the Pt is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. While Qin does not expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin.
Regarding claim 4, Qin teaches the nano structure includes a prism frame (¶ 85). A hexagonal prism is a type of prism and Qin therefore renders the claimed shape obvious. The frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 1-10 atomic layers (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While Qin does not expressly teach each of the faces of the prism is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a prism with faces having all {111} facets is obvious over the disclosure of Qin.
Regarding claim 5, Qin teaches the nano structure includes a cubic frame (¶ 85). The frame has a largest dimension (i.e., edge length) of 10-300 nm (¶ 85) and a thickness of 1-6 atomic layers (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which inherently packs into the fcc structure (as evidenced by maelabs “Platinum, Pt”), leading one of ordinary skill in the art to presume that all, or substantially all, of the Pt is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. While Qin does not expressly teach each of the facets is a {100} facet, Qin teaches that {100} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {100} facets is obvious over the disclosure of Qin.
Regarding claim 6, Qin teaches the nano structure includes a decahedral frame (¶ 85). The frame has a largest dimension (i.e., edge length) of 10-300 nm (¶ 85) and a thickness of 1-6 atomic layers (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The frame can be made solely of Pt (¶ 85), which inherently packs into the fcc structure (as evidenced by maelabs “Platinum, Pt”), leading one of ordinary skill in the art to presume that all, or substantially all, of the Pt is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. While Qin does not expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin.
Regarding claim 13, Qin teaches the frame thickness of 1-10 atomic layers (¶ 84) which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 14, Qin teaches the frame has a thickness of 0.6-4.0 nm (¶ 84), which overlaps the claimed range creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 19, Qin teaches a largest dimension of the frame is 10 to 300 nm (¶ 85) which overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2016/0082418), as applied to claim 1, further in view of Xie et al. (US 2015/0069015) as evidenced by Sargent-Welch (“Table of Periodic Properties of the Elements”).
The limitations of claim 1 have been addressed above. Qin does not expressly teach Rh or Ir nanocages.
Regarding claim 9, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the Rh nano-frame may have a cubic shape (¶ 9). The frame can be made solely of Rh (¶ 9), which inherently packs into the fcc structure (as evidenced by Sargent-Welch), leading one of ordinary skill in the art to presume that substantially all of the Rh is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. Qin teaches the frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While neither Xie nor Qin expressly teach each of the facets is a {100} facet, Qin teaches that {100} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {100} facets is obvious over the disclosure of Qin. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use Rh in the nano-frame of Qin because Xie teaches the Rh can be replaced by other platinum group metals including platinum and palladium (¶ 39), which are the metals of the nano-frame of Qin (¶ 85), thus leading to an expectation of success in the substitution of the metal, and because Rh nanostructures are desirable for their respective applications in catalysis, plasmonics and biomedicine (¶ 6).
Regarding claim 10, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the Rh nano-frame may have an octahedral shape (¶ 25). The frame can be made solely of Rh (¶ 9), which inherently packs into the fcc structure (as evidenced by Sargent-Welch), leading one of ordinary skill in the art to presume that substantially all of the Rh is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. Qin teaches the frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While neither Xie nor Qin expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use Rh in the nano-frame of Qin because Xie teaches the Rh can be replaced by other platinum group metals including platinum and palladium, which are the metals of the nano-frame of Qin (¶ 85), thus leading to an expectation of success in the substitution of the metal, and because Rh nanostructures are desirable for their respective applications in catalysis, plasmonics and biomedicine (¶ 6).
Regarding claim 11, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the Rh may be replaced by Ir (¶ 39). Xie teaches the nano-frame may have a cubic shape (¶ 9). The frame can be made solely of Rh (¶ 9), which inherently packs into the fcc structure (as evidenced by Sargent-Welch), leading one of ordinary skill in the art to presume that substantially all of the Rh is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. Qin teaches the frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While neither Xie nor Qin expressly teach each of the facets is a {100} facet, Qin teaches that {100} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {100} facets is obvious over the disclosure of Qin. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use Ir in the nano-frame of Qin because Xie teaches the Ir can be replaced by other platinum group metals including platinum and palladium, which are the metals of the nano-frame of Qin (¶ 85), thus leading to an expectation of success in the substitution of the metal, and because Ir nanostructures are desirable for their respective applications in catalysis, plasmonics and biomedicine (¶ 6).
Regarding claim 12, Xie teaches a frame nanostructure made of Rh (¶ 9), which is structurally similar to the frame nanostructure of Qin (see ¶ 84-85). Xie teaches the Rh may be replaced by Ir (¶ 39). Xie teaches the nano-frame may have an octahedral shape (¶ 25). The frame can be made solely of Rh (¶ 9), which inherently packs into the fcc structure (as evidenced by Sargent-Welch), leading one of ordinary skill in the art to presume that substantially all of the Rh is packed in a fcc structure, absent objective evidence to the contrary. See MPEP 2112. Qin teaches the frame has a largest dimension of 10-300 nm (¶ 85) and a thickness of 0.6-4.0 nm (¶ 84), which overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. While neither Xie nor Qin expressly teach each of the facets is a {111} facet, Qin teaches that {111} is one of the possible facets (see ¶ 294) and therefore a nano-frame having all {111} facets is obvious over the disclosure of Qin. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use Ir in the nano-frame of Qin because Xie teaches the Ir can be replaced by other platinum group metals including platinum and palladium, which are the metals of the nano-frame of Qin (¶ 85), thus leading to an expectation of success in the substitution of the metal, and because Ir nanostructures are desirable for their respective applications in catalysis, plasmonics and biomedicine (¶ 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 12PM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784